DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites the limitation "the connection electrode" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Miyasaka et al. (Miyasaka, US 2008/0100566).
Re claim 1: As shown in Fig. 5, Miyasaka discloses a display device 16 comprising:
a base substrate 60;
a switching element 40, 42 including a semiconductor layer 72;
a power supply line 10 (first scan line);
a pixel electrode 48 electrically connected to the switching element 40;
a capacitance electrode 74 positioned between the base substrate 60 and the pixel electrode 48 and electrically connected to the power supply line 10 (via wiring 11, paragraph 50, Figs. 3 and 4);
a first interlayer insulating film 84 positioned between the pixel electrode 48 and the capacitance electrode 74;
a common electrode 50; and
an electrophoretic element 52 positioned between the pixel electrode 48 and the common electrode 50 paragraphs 40, 47 and 50), wherein
an edge of the capacitance electrode 74 overlaps the pixel electrode 48 over the entire periphery thereof (Fig. 5 and paragraph 49).
Re claim 2: The display device of Claim 1, wherein the capacitance electrode is a transparent electrode (paragraphs 49 and 50).
Re claim 8: The display device of Claim 1, further comprising a scan line 12 extending in a first direction, and a signal line 14 extending in a second direction which crosses the first direction, wherein
the power supply line 10 and the scan line 12 are positioned in the same layer, and the power supply line extends in the first direction (Figs. 3 and 4).
Re claim 9: The display device of Claim 8, further comprising a connection electrode 11 positioned between the power supply line 10 and the capacitance electrode 74 and connected to both the power supply line 10 and the capacitance electrode 74 (Fig. 5).
Re claim 10: The display device of Claim 9, wherein the connection electrode 11 and the signal line 14 are positioned in the same layer (Fig. 5 and paragraph 50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim, US 7,947,985) in view of Choi et al. (Choi, US 2012/0249940).
Re claim 17: As shown in Figs. 3 and 4, Kim discloses a display device comprising: 
a base substrate 101;
a switching element T including a semiconductor layer 130;
a power supply line 114 (common line);
a pixel electrode 190 electrically connected to the switching element T;
an insulating film 120 positioned between the power supply line 114 and the pixel electrode 190;
a capacitance electrode 166 positioned between the insulating film 120 and the pixel electrode 190 and connected to the power supply line 114 in a through hole 172 passing through the insulating film 120; and
a first interlayer insulating film 180 positioned between the pixel electrode 190 and the capacitance electrode 166, wherein
the capacitance electrode 166 is a transparent electrode, and

Kim does not disclose that the insulating film 120 is an organic insulating film positioned between the power supply line 114 and the pixel electrode 190.
As shown in fig. 4A, Choi discloses display device in which the insulating film 140 may be a film made of an inorganic insulating material, an organic insulating material, or an organic/inorganic insulating material in order to improve the transmittance of the device (paragraph 98).
Thus, according to an intended application, it would have been obvious to one having skill in the art at the time the invention was made to employ an organic insulating film positioned between the power supply line and the pixel electrode so as to improve the transmittance of the device (paragraph 98).
With the modification, it is obvious that the capacitance electrode 166 positioned between the organic insulating film 120 and the pixel electrode 190 and connected to the power supply line 114 in a through hole 172 passing through the organic insulating film 120.
Re claim 21: The display device of Claim 17, further comprising a scan line 110 extending in a first direction, and a signal line 150 extending in a second direction which crosses the first direction, wherein
the power supply line 114 and the scan line 110 are positioned in the same layer, and the power supply line extends in the first direction (Figs. 3 and 4).
Allowable Subject Matter
Claims 3-7, 11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 16 are allowed.

Re claim 15, the most relevant reference, US 2008/0100566 to Miyasaka et al. (Miyasaka), fails to disclose or suggest a connection part connecting the first capacitance part and the second capacitance part, wherein the connection part overlaps the gap part, and a width of the connection part is less than each width of the first capacitance part and the second capacitance part.
As shown in Figs. 3 and 5, Miyasaka only discloses a display device comprising:
a base substrate 60;
a first pixel electrode 48 (corresponding to I-TH row in Fig. 3) and a second pixel electrode arranged aside with a gap part (corresponding to (I-1)-TH row in Fig. 3);
a capacitance electrode 74 including a first capacitance part positioned between the base substrate 60 and the first pixel electrode 48, a second capacitance part positioned between the base substrate 60 and the second pixel electrode 48 (Fig. 5), and 
a first interlayer insulating film 84 positioned between the first pixel electrode 48 and the first capacitance part and between the second pixel electrode 48 and the second capacitance part;
a common electrode 50; and
an electrophoretic element 52 positioned between the first pixel electrode 48 and the common electrode 50 and between the second pixel electrode 48 and the common electrode 50, wherein
the first capacitance part overlaps the first pixel electrode 48,
the second capacitance part overlaps the second pixel electrode 48.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Gleck, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
March 23, 2021